While I have already concurred in the majority opinion, it is proper to add, in view of what is said in the concurring opinion, that, as stated by me in my dissenting opinion upon the former consideration of this case, I entirely concur in the views of the Chief Justice as to the construction which should have been placed on that portion of section 1184 of the Code of Civil Procedure relative to the effect of a premature payment, and in what is said in the concurring opinion in regard thereto, and am of the opinion that Sweeney v. Meyer, 124 Cal. 512, should be overruled. *Page 277